


Exhibit 10.1


AMENDMENT NO. 3 TO THE
1998 STOCK PURCHASE AND OPTION PLAN FOR KEY EMPLOYEES OF
P&L COAL HOLDINGS CORPORATION




 WHEREAS, P&L Coal Holdings Corporation, n/k/a Peabody Energy Corporation (the
“Company”) adopted and maintains the 1998 Stock Purchase and Option Plan for Key
Employees of P&L Coal Holdings Corporation, as amended from time to time (the
“Plan”), and all capitalized terms used but not defined herein are defined in
the Plan;
 
     WHEREAS, pursuant to Section 10 of the Plan, the Board of Directors has the
right to amend the Plan, and the Committee has the authority to amend the terms
and conditions applicable to outstanding Grants so long as such amendment does
not adversely affect the Participant’s rights under the Grant; and


     WHEREAS, the Board of Directors has authorized and directed that the Plan
be amended to provide that neither the Board of Directors nor the Committee may
take actions to re-price Options granted under the Plan.
 
NOW, THEREFORE, the Plan is hereby amended effective as of March 12, 2014, as
follows:


 1.  Section 10 of the Plan is hereby amended by inserting the following
paragraph at the end of such Section 10:


Notwithstanding anything to the contrary, but subject to the provisions of
Section 8 and Section 9, neither the Board of Directors nor the Committee shall
be permitted to (i) amend an Option granted under the Plan to reduce its
exercise price; (ii) cancel an Option granted under the Plan and re-grant an
Option with a lower exercise price than the original exercise price of the
cancelled Option; (iii) cancel an Option granted under the Plan in exchange for
cash or another equity award; or (iv) take any other action (whether in the form
of an amendment, cancellation or replacement grant) that has the effect of
re-pricing an Option granted under the Plan.


 2.  In all other respects, the Plan shall remain unchanged and in full force
and effect.


 
PEABODY ENERGY CORPORATION
 
 
 
By: /s/ Sharon D. Fiehler
 
Sharon D. Fiehler
 
Executive Vice President and Chief Administrative Officer
 
 



